Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher Richards appeals the district court’s order granting Defendants summary judgment in Richards’ 42 U.S.C. § 1983 (2012) action. We have reviewed the record and find no reversible error. Specifically, we observe that Richards’ claims with respect to the application of Virginia’s three-strikes provision are time-barred, and that he has failed to sufficiently allege any related equal protection claims in his complaint. Accordingly, we affirm the district court’s judgment. See Richards v. Muse, No. l:13-cv-01472-CMH-JFA, 2015 WL 853886 (E.D.Va. Feb. 26, 2015). . We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.